t c memo united_states tax_court kandiah and nalini jeyapalan petitioners v commissioner of internal revenue respondent docket no filed date kandiah and nalini jeyapalan pro_se deanna r kibler and albert b kerkhove for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively and a penalty under sec_6662 of dollar_figure for after concessions by the parties the issue remaining for decision is whether petitioners may disregard their s_corporation and have its losses treated as partnership losses unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time of the filing of their petition kandiah and nalini jeyapalan petitioners resided in ames iowa kandiah jeyapalan is a professor of civil engineering at iowa state university and nalini jeyapalan is a former professor of business finance at fresno state university petitioners filed joint form sec_1040 u s individual_income_tax_return for both years in issue in petitioners acquired an interest in the a s k partnership partnership a california partnership whose major asset was a 16-unit apartment complex on acres of land in fresno county california fresno property the partnership issued forms k-1 partner’s share of income credits deductions ktc to petitioners from through on date the partnership obtained a loan in the amount of dollar_figure from great midwestern bank great midwestern the loan was secured_by a deed_of_trust on the fresno property and was individually and personally guaranteed by all of the partners in to avoid the personal liability exposure inherent in conducting business as a partnership the partners agreed to convert the partnership to an s_corporation the partners incorporated clovis a s k properties inc ask properties an ohio corporation on date since its incorporation ask properties has engaged in the business of renting out the apartments on the fresno property petitioners together received percent of the outstanding_stock of ask properties upon its incorporation petitioners acquired the remaining percent of the outstanding_stock in the internal_revenue_service informed petitioners in date that a request by ask properties to be treated as an s_corporation had been approved the partners agreed that it would be in their best interests to transfer all of the partnership assets and liabilities to ask properties including the fresno property subject_to the deed_of_trust shortly after forming ask properties the partners attempted to transfer the fresno property and their debt obligation on the great midwestern loan to the corporation however upon learning that great midwestern would charge them dollar_figure to transfer the obligation the partners abandoned their plan title to the fresno property was never transferred to ask properties and remains in the name of the partnership petitioners repeatedly represented to respondent that the fresno property was owned and operated by ask properties the partnership filed its tax_return for as a final tax_return petitioners filed corporate tax returns for ask properties on irs forms 1120s u s income_tax return for an s_corporation from to despite petitioners’ failure to transfer title to the fresno property ask properties listed both the fresno property and the loan on a balance_sheet attached to its first federal_income_tax return filed for both were continuously listed as property of ask properties through petitioners also requested and received an employer_identification_number hin for ask properties that differed from the ein of the partnership ask properties suffered losses of dollar_figure and dollar_figure and reported depreciation_deductions from the fresno property of dollar_figure and dollar_figure in and respectively the amount of principal outstanding on the loan was dollar_figure in and dollar_figure in petitioners’ basis in stock of ask properties without consideration of the loan was dollar_figure at the end of petitioners made contributions to capital of ask properties of dollar_figure in and dollar_figure in respondent disallowed the flow-through losses to petitioners to the extent the losses exceed petitioners’ basis in stock without consideration of the loan opinion petitioners bear the burden of showing error in the determinations of respondent in the notice_of_deficiency see rule a 290_us_111 petitioners argue that under principles of equity the corporation should be disregarded and the business_entity should be taxed as a partnership respondent contends that the form and substance of the business_entity is that of an s_corporation and it should therefore be taxed as an s_corporation shareholders are only entitled to claim losses and deductions to the extent that they do not exceed the sum of their adjusted_basis in stock of an s_corporation see sec_1366 if a business_entity is taxed as an s_corporation a loan obligation of the corporation to a third party personally guaranteed by taxpayers as shareholders generally would not be includable in shareholders’ basis in stock of an s_corporation see 90_tc_206 affd 875_f2d_420 4th cir a mere promise to advance money to a corporation if certain events occur to trigger a guaranty is not sufficient to increase shareholders’ basis because there is no actual economic outlay economic outlay would not occur until and unless the shareholders paid part or all of the obligation see id pincite without basis attributable to the loan petitioners did not have enough basis to recognize the full amount of flow-through loss for the years in issue see sec_1366 the unrecognized_loss would be suspended until petitioners acquired basis to offset the loss see sec_1366 partners in a partnership are also only entitled to claim losses and deductions to the extent that they do not exceed the sum of their adjusted_basis in the partnership see sec_704 however partnership loans secured_by a personal guaranty are includable in a guaranteeing partner’s basis in the partnership see sec_752 whether the existence of a corporation should be disregarded for federal_income_tax purposes is a question of federal_law see 66_tc_710 generally when taxpayers choose to conduct business through a corporation they will not be permitted subsegquently to deny the existence of the corporation if it suits them for tax purposes see 319_us_436 exceptions exist where the creation of the corporation was not followed by any business activity the corporation was the agent of the taxpayers or the purpose of creating the corporation was not a business_purpose see 485_us_340 none of these exceptions apply here in 27_tc_137 affd 250_f2d_429 10th cir a taxpayer claimed that a corporation which had previously been operated as a partnership should be disregarded because no corporate activities such as shareholder meetings adoption of bylaws elections of officers preparation of minutes issuance of stock or transfers of title to property by the partnership to the corporation had ever occurred the taxpayer had filed articles of incorporation and a certificate of incorporation was issued the business activity of the corporation was limited to the publication of a newspaper maintenance of a checking account setting up books that reflected a capital stock account the receipt of supplies and the extension of credit this court concluded that even though corporate formalities were not adhered to the entity held itself out to the public as a corporation and conducted some business in the ordinary meaning see id pincite therefore the corporate entity could not be disregarded in doe v commissioner tcmemo_1993_543 affd in part and revd in part on other grounds 116_f3d_1489 10th cir taxpayers who owned stock in a corporation that managed a bar and bowling alley sought to disregard their s_corporation and be treated as a partnership because they lacked enough basis to realize their full amount of flow-through loss before incorporating the taxpayers as partners had personally guaranteed a partnership loan the loan was not includable in their basis in the s_corporation the taxpayers had not transferred title in the bar and bowling alley to the corporation however they caused the corporation to report ownership of the property on its federal_income_tax returns this court decided that because the s_corporation had legally incorporated under state law filed an election to be taxed as an s_corporation filed corporate returns and held itself out to the public as the owner and operator of the bowling alley it had sufficient business activity to establish corporate existence this court also decided that because the taxpayers incorporated their partnership to achieve limited_liability from tort the corporation had a substantial business_purpose see id we conclude that ask properties is indistinguishable from the corporations in skarda and doe petitioners have stipulated that since its formation ask properties has engaged in the business of renting out the apartments on the fresno property as in skarda and doe petitioners caused ask properties to hold itself out to the public as the legal entity that owns and operates the fresno property even though title was never formally transferred to the corporation in addition petitioners caused ask properties to file federal_income_tax returns from to representing that it was the owner and operator of the fresno property therefore ask properties has sufficient business activities to require its recognition for federal_income_tax purposes an agency relationship exists when the facts indicate that the corporation carried out only the normal duties of an agent 336_us_422 the same facts that establish sufficient business activities indicate that ask properties held itself out as operating the fresno property in its own name and for its own account we also conclude that the business_purpose of forming ask properties to protect its shareholders from personal tort liability is a valid business_purpose see moline properties v commissioner supra doe v commissioner supra thus petitioners do not meet the limited exceptions set forth in commissioner v bollinger supra and they cannot disavow the corporate existence and elect to have the corporation disregarded for tax purposes petitioners’ next argument is that they were misled by respondent during the years in issue because respondent did not challenge their and tax returns in and petitioners owned percent of the outstanding shares of ask properties petitioners included one-fourth of the great -- - midwestern loan in their basis in stock petitioners contend that had the irs raised an issue regarding basis in those years they would have corrected any error before and when their amount of flow-through loss was much greater failure to raise an issue in one tax_year does not preclude or affect the correct determination of that issue in another year see eg 52_tc_671 affd 431_f2d_511 2d cir respondent’s failure to correct the basis allocation by petitioners in and does not prevent the correct treatment of that issue for and see 465_us_330 381_us_68 353_us_180 800_f2d_672 7th cir affg 84_tc_764 we have carefully considered all remaining arguments made by petitioners for a result contrary to those expressed herein and to the extent not discussed above they are irrelevant without merit or not supported by the record petitioners apparently believe that this case was processed as a small_tax_case under sec_7463 because of the form of their petition filed date however the combined amounts placed in dispute for exceeded the dollar_figure limitation in effect when the petition was filed prior to the increase to dollar_figure under internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_731 accordingly they have a right to appeal the decision to be entered in this case to reflect the foregoing and the concessions of the parties decision will be entered under rule
